DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 01/20/2022 in which claim 12, 14-17, and 19-22 were (AMENDED); and claim 18 (CANCELED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai (“Ikai”) (US Pub. No.: 2020/0213626 A1) in view of Kresch et al. (“Kresch”) (US Patent Number: 6,134,571), and further in view of Ramasubramonian et al. (“Ramasubramonian”) (US Pub. No.: 2020/0252608 A1).

claim [12], [17], and [22], Ikai discloses an image decoding (see fig. 1) and encoding method (see paragraphs [0537] and [0555]) performed by a decoding (see title, fig. 2) and encoding apparatus (see title, fig. 48) and a non-transitory computer-readable digital storage medium (see paragraph [0581]) storing a bitstream (see fig. 2, e.g. “input coded data stream #1”) generated by a method (see fig. 1), the method (see fig. 1) comprising: receiving quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”, paragraph [0211]) and a transform index (see fig. 53C, e.g. “sec_idx”) for a non-separable secondary transform for a coding block (see paragraph [0298]); deriving transform coefficients by dequantizing (see fig. 14 unit 151) the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”); deriving prediction samples (see figs. 47A-B) based on an intra prediction mode applied to a coding block (see paragraph [0099] and [0297]); deriving residual samples for the coding block (see paragraphs [0546] and [0550]) based on the prediction samples (see figs. 47A-B); deriving transform coefficients (see fig. 17, e.g. “transform coefficient”) by applying a primary transform (see fig. 17 unit 15212) to the residual samples  (see paragraphs [0546] and [0550]); deriving modified transform coefficients (see fig. 19, e.g. “modified transform coefficient”) related to the transform index (see fig. 19, e.g. “secTrSetIdx”) in a transform set (see fig. 19 unit 152212); deriving modified transform coefficients (see fig. 19, e.g. “modified transform coefficient”) by performing a non-separable secondary transform (see fig. 19 unit 1522, paragraph [0313]) on the transform coefficients (see fig. 19, e.g. “transform coefficient d”) using a transform set (see fig. 19 unit 152212) mapped (see fig. 19) to the intra prediction mode (see fig. 19, e.g. “IntraPredMode”) of the coding block (see paragraphs [0099] and [0297]); deriving quantized transform coefficients by performing quantization (see fig. 14, e.g. “quantization transform coefficient qd”) based on the modified transform coefficients (see fig. 18 and/or fig. 19, e.g. “modified transform coefficient”); encoding image information (see fig. 48) including a transform index (see fig. 14, e.g. “sec_idx” and/or figs. 54A-B) related to the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”) to generate the bitstream (see fig. 2, e.g. “output coded data stream #1”); and deriving residual samples (see paragraphs [0546] and [0550]) based on an inverse (see fig. 18 unit 152) primary transform  (see fig. 18 unit 1521) of the modified transform coefficients (see fig. 18, e.g. “modified transform coefficient”), wherein the coding block is partitioned (see paragraph [0118]) into a specific number of subblocks (see fig. 44B, e.g. “8x8 block”) based on the shape of the coding unit (see fig. 44B, paragraph [0127]), wherein the transform index is signaled (see fig. 19 and/or fig. 53B, e.g. “sec_idx”) in unit of the coding block (see fig. 53A, e.g. “sec_idx of an 8x8CU”) and applied to the plurality of sub-blocks (see fig. 53A, e.g. “sec_idx applied to subblock of an 8x8CU”), and wherein the modified transform coefficients are derived in unit of the sub-block (see paragraph [0305]).
Yet, Ikai fails to explicitly disclose a transform kernel matrix as specified in the amended claim.
However, Kresch teaches the well-known concept of a transform kernel matrix (see col. 31 lines 52-54). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Ikai above by incorporating the proposed teachings of Kresch above to perform such a modification to provide a method and apparatus for decoding and encoding that implements a transform kernel matrix as well as to the solve the problem in a case where if the number of computational operations required to perform the spatial filtering operation to be further reduced, especially when the blocks of DCT coefficients constituting the compressed picture signal subject to the spatial filtering are sparse, as is typically the case as taught by Kresch et al. (see Kresch, col. 4 lines 10-15), thus improving compression efficiency.
	Although Ikai discloses an image decoding (see fig. 1) and encoding method (see paragraphs [0537] and [0555]) performed by a decoding (see title, fig. 2) and encoding apparatus (see title, fig. 48) and a non-transitory computer-readable digital storage medium (see paragraph [0581]) storing a bitstream (see fig. 2, e.g. “input coded data stream #1”) generated by a method (see fig. 1), the method (see fig. 1) comprising: receiving quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”, paragraph [0211]) and a transform index (see fig. 53C, e.g. “sec_idx”) for a non-separable secondary transform for a coding block (see paragraph [0298]); deriving transform coefficients by dequantizing (see fig. 14 unit 151) the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”); deriving prediction samples (see figs. 47A-B) based on an intra prediction mode applied to a coding block (see paragraph [0099] and [0297]); deriving residual samples for the coding block (see paragraphs [0546] and [0550]) based on the prediction samples (see figs. 47A-B); deriving transform coefficients (see fig. 17, e.g. “transform coefficient”) by applying a primary transform (see fig. 17 unit 15212) to the residual samples  (see paragraphs [0546] and [0550]); deriving modified transform coefficients (see fig. 19, e.g. “modified transform coefficient”) related to the transform index (see fig. 19, e.g. “secTrSetIdx”) in a transform set (see fig. 19 unit 152212); deriving modified transform coefficients (see fig. 19, e.g. “modified transform coefficient”) by performing a non-separable secondary transform (see fig. 19 unit 1522, paragraph [0313]) on the transform coefficients (see fig. 19, e.g. “transform coefficient d”) using a transform set (see fig. 19 unit 152212) mapped (see fig. 19) to the intra prediction mode (see fig. 19, e.g. “IntraPredMode”) of the coding block (see paragraphs [0099] and [0297]); deriving quantized transform coefficients by performing quantization (see fig. 14, e.g. “quantization transform coefficient qd”) based on the modified transform coefficients (see fig. 18 and/or fig. 19, e.g. “modified transform coefficient”); encoding image information (see fig. 48) including a transform index (see fig. 14, e.g. “sec_idx” and/or figs. 54A-B) related to the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”) to generate the bitstream (see fig. 2, e.g. “output coded data stream #1”); and deriving residual samples (see paragraphs [0546] and [0550]) based on an inverse (see fig. 18 unit 152) primary transform  (see fig. 18 unit 1521) of the modified transform coefficients (see fig. 18, e.g. “modified transform coefficient”), wherein the coding block is partitioned (see paragraph [0118]) into a specific number of subblocks (see fig. 44B, e.g. “8x8 block”) based on the shape of the coding unit (see fig. 44B, paragraph [0127]), wherein the transform index is signaled (see fig. 19 and/or fig. 53B, e.g. “sec_idx”) in unit of the coding block (see fig. 53A, e.g. “sec_idx of an 8x8CU”) and applied to the plurality of sub-blocks (see fig. 53A, e.g. “sec_idx applied to subblock of an 8x8CU”), and wherein the modified transform coefficients are derived in unit of the sub-block (see paragraph [0305]), the combination of teachings of Ikai and Kresch fails to explicitly disclose wherein the coding block is partitioned into a plurality of sub-blocks based on an Intra Sub Partitions (ISP) mode including horizontal and vertical mode as specified in the amended claim.
	However, Ramasubramonian further teaches the well-known concept of wherein the coding block is partitioned into a plurality of sub-blocks based on an Intra Sub Partitions (ISP) mode including horizontal and vertical mode (see fig. 2 and/or fig. 3, paragraphs [0118] and [0139]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Ikai and Kresch above by further incorporating the proposed teachings of Ramasubramonian above to perform such a modification to provide a method and apparatus for decoding and encoding that implements wherein the coding block is partitioned into a plurality of sub-blocks based on an Intra Sub Partitions (ISP) mode including horizontal and vertical mode as well as to the solve the problem in a case where for example, consumers of video data desire video of the utmost quality, with high fidelity, resolutions, frame rates, and the like. As a result, the large amount of video data that is required to meet these demands places a burden on communication networks and devices that process and store the video data as taught by Ramasubramonian et al. (see Ramasubramonian, paragraph [0003]), thus enhancing video quality capabilities and improving compression efficiency even more.


As per claim [13], most of the limitations have been noted in the above rejection of claim 1.  In addition, Ikai discloses the image decoding method of claim 12 (see the above rejection of claim 12), wherein the subblocks in the non-separable secondary transform (see paragraph [0298]).
Yet, Ikai fails to explicitly disclose the transform kernel matrix as claimed.
However, Kresch teaches the transform kernel matrix (see col. 31 lines 52-54). Same motivation as to claim 12 applies here. 

As per claim [14], most of the limitations have been noted in the above rejection of claim 1.  In addition, Ikai discloses the image decoding method of claim 12 (see the above rejection of claim 12), wherein each subblock is a transform unit (see paragraph [0323]).

As per claim [15], most of the limitations have been noted in the above rejection of claim 1.  In addition, Ikai discloses the image decoding method of claim 12 (see the above rejection of claim 12), wherein the coding block is partitioned into two subblocks when the coding block has a size (width x height) of 8 x 4 (see fig. 44B, paragraph [0118]), and wherein the coding block is partitioned into two subblocks when the coding block has a size (width x height) of 4 x 8 (see fig. 44C, paragraph [0118]).

As per claim [16], most of the limitations have been noted in the above rejection of claim 1.  In addition, Ikai discloses the image decoding method of claim 15 (see the above rejection of claim 15), wherein the coding block is horizontally or vertically partitioned into four subblocks when the coding block has a size (width x height) greater than 4 x 8 or 8 x 4 (see fig. 44C, paragraph [0118]).



As per claim [19], the encoding method of claim 17, is analogous to claim 15, which is performed by claim 19. 

As per claim [20], the encoding method of claim 17, is analogous to claim 16, which is performed by claim 20. 

As per claim [21], most of the limitations have been noted in the above rejection of claim 17.  Yet the combination, Ikai and Kresch fails to explicitly disclose the image encoding method of claim 17, further comprising: encoding flag information indicating whether the ISP mode is applied to the coding block as specified in the amended claim.
However, Ramasubramonian further teaches the well-known concept of the image encoding method of claim 17 (see the above rejection of claim 17), further comprising: encoding flag information (see paragraph [0072] and [0149]) indicating whether the ISP mode is applied to the coding block (see fig. 2 and/or fig. 3, paragraphs [0118] and [0139]). Same motivation as to claim 17 applies here. 




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chiang et al. (US Pub. No.: 2018/0302631 A1) discloses secondary transform kernel size. 

	Zhao et al. (US Pub. No.: 2019/0281321 A1) discloses method and apparatus for video coding.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                                                                                                      
February 17, 2022